WHITING, J.
(dissenting.)' If in the accounting case it had been found that there had been no agreement such as alleged by Loyd, such finding would have been conclusive against Loyd, and the evidence introduced upon the trial of this case to prove the contrary would have been incompetent. The referee, however, refused to make such finding in that 'case, but expressly left the question of Loyd’s rights against Stevens open. In the present case it stands absolutely undisputed that there existed an agreement between Stevens and Loyd, under which 'Stevens was to apply upon the $2,900 corporation note all the moneys of such corporation that came into his hands, over and above those needed for carrying on the business of such corporation.
The only thing adjudicated in the accounting case that is in any way material to this case was that at the time Stevens ceased to be manager of the corporation, there remained in his hands of the moneys of' such corporation over and above what he had-paid out in the management thereof, the sum of $2,470.44. It seems to me that it is 'beyond question that, under such finding in the accounting case, Loyd would be entitled to a credit on his note in the amount of $2,470.44 as of the date when iStevens. quit the management of the corporation, because, as between' Stevens and Loyd, the collateral obligation became reduced in said amount whether or not Stevens had actually applied it, as he-should have done, to the note which he held against the corporation-. When Stevens or his administrator neglected in the accounting case to seek the proper application of such, money, such failure could in no manner affect Loyd’s rights because, as to-him, the moneys represented in the accounting judgment had constituted payments on the $2,900 note as they had been received by-Stevens.
Therefore it seems to me that the only question is whether, by oral testimony, Loyd had a right to prove total payment, or *617whether the credit he was entitled' to was limited to the above balance in Stevens’ hands when he ceased to be manager of the corporation. 'Under his agreement with Loyd he was not to credit upon the note the balance in his hand's at the time he should cease to be manager; but he was to make the credits whenever there were moneys in his hands not needed to pay running- expenses. Suppose that at some time .prior to the time when Stevens ceased to be manager he had in his hands' $4,000 of net profits. As between him and Loyd the $2,900 note would then be paid and with it Loyd’s collateral note. If after that misfortune overtook the corporation and $4,000 or even more were lost, it would' not restore Stevens’ claim against Loyd. Loyd had therefore the right to show that he was entitled to a greater credit than the amount remaining in 'Stevens’ hand's when he ceased to be manager. There were two methods of proof open to Loyd: He could have gone into the books kept by Stevens and have proven the various sums which, from time to time, Stevens had on hand over and above the running expenses, or he could, as he saw fit to in this case, offer proof of the admissions of Stevens. It stands uncontroverted that 'Stevens admitted at various times that he had received payments entitling Loyd to the return of his note. A verdict should have been directed for Loyd.